Citation Nr: 1454150	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  13-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to October 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Virtual VA paperless claims processing system contains records of recent VA outpatient treatment which have been duly considered by the RO as the Agency of Original Jurisdiction (AOJ), with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) contains a written brief presentation from the Veteran's designated representative and no further relevant documents. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Based upon requirement of further evidentiary development, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the bilateral hearing loss claim to obtain an adequate opinion.  The May 2011 VA examination is insufficient as the examiner premised an unfavorable opinion as to etiology upon an ostensibly normal October 1959 separation audiogram for audiometric frequencies 250 through 8000 Hertz.  That audiogram, however, when converted to ISO-ANSI standards indicates an audiometric finding for the left ear at 250 Hz of 25 decibels, which is in excess of the 20 dB allowable threshold for "normal" hearing.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Regarding the claim of entitlement to service connection for tinnitus, this claim is inextricably intertwined with the hearing loss claim and is remanded.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  The VA examiner noted that the tinnitus was related to the Veteran's hearing loss.  Accordingly, remand is required for readjudication.

Regarding the hypertension claim, remand is required to obtain private medical records.  See 38 C.F.R. § 3.159(c)(1) (2014) (noting that the duty to assist requires reasonable attempts to obtain private records).  It appears that a September 1999 VA medical authorization to obtain private treatment records has never been acted on.  Due measures must be taken to obtain said records, including to the extent there are concomitant findings underlying hypertension that have a bearing upon the additional claim for service connection for psychiatric disability.

Regarding the psychiatric disorder claim, remand is required to obtain a VA examination.  The Veteran's November 1955 induction examination denoted mild anxiety reactions and phobia for large crowds.  Thus, for any psychiatric disorder related to that notation, the Veteran is not presumed sound and the issue is one of whether in-service aggravation (i.e., permanent worsening) occurred.  Further inquiry is then needed into the currently diagnosed psychiatric disorders are related to that notation, or are otherwise related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request that he complete an updated Authorization and Consent to Release of Medical Information, regarding treatment from a Dr. B.A. Richardson, dating back to 1976. Also inform the Veteran of the opportunity to identify any further post-service treatment records for hypertension and a mental health disorder.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.	Obtain the Veteran's VA outpatient treatment records dated since October 2013 and associate them with the claims file, or in the alternative, associate copies with the Virtual VA electronic file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.	After any additional records are associated with the claims file, forward the claims folder to the examiner who conducted the VA examination of May 2011 and obtain a supplemental opinion.  If the May 2011 examiner is not available schedule the Veteran for an examination. The VA examiner should provide a complete and thorough explanation based on the medical facts of this Veteran's case as well as pertinent medical principles or literature and how such relate specifically to this Veteran's case. 

The examiner is requested to provide an opinion regarding whether it is at least as likely as not (a 50 percent or more probability) that the Veteran's bilateral hearing loss was incurred in or is otherwise etiologically related to active military service, or was otherwise incurred within one year of separation therefrom. 

In providing the requested opinion, the VA examiner should review the prior finding that the Veteran had "normal hearing" from 250 to 8000 Hertz on his October 1959 separation audiogram in view of completion of proper conversion of the audiogram test results from ASA to the ISO-ANSI modern standard.  Under the ISO-ANSI standard the October 1959 separation audiogram revealed a threshold in the left ear of 25 dB at 250K, commensurate with abnormal hearing as contemplated by VA law.  The opinion must address this finding.

4.	After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination, with regard to his presently diagnosed anxiety and depressive disorders. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  Moreover, a full psychiatric history shall be taken from the Veteran.  The examiner must provide a complete explanation for all opinions provided, to include citation to relevant medical records in the claims file, to include current treatment records.

The VA examiner is then requested to provide an opinion responsive to the following inquiries:

(1) Provide all psychiatric diagnoses of record.  If anxiety or depressive disorders are not found, please address the prior diagnoses of record.  

(2) For each diagnosed disorder, is that disorder the same or a progression of the anxiety and phobia noted at service entrance?

(3) If yes, then provide an opinion regarding whether it is at least as likely as not that that diagnosed disorder was aggravated during military service (defined as a permanent worsening in severity, not due to the natural disease process)? 

(4) If not, then is it at least as likely as not that the diagnosed disorder had its onset or is otherwise related to active service? 

5.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.	Review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

7.	Thereafter, readjudicate the matters on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.              §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

